Case 2:18-cv-00014-JRG-RSP Document 219 Filed 04/16/19 Page 1 of 5 PageID #: 5465



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION
                                    §
   PLASTRONICS SOCKET PARTNERS, §
   LTD., and PLASTRONICS H-PIN,     §
   LTD.                             §
                                    §
               Plaintiffs,          §
                                    § Civil Action No. 2:18-cv-00014-JRG-RSP
   vs.                              §
                                    § JURY TRIAL DEMANDED
   DONG WEON HWANG, and             §
   HICON CO., LTD.                  §
                                    §
               Defendants.          §
                                    §

      HICON CO., LTD.’S AND HICON’S SURREPLY TO PLASTRONICS’
    MOTION TO STRIKE ANSWER AND MOTION FOR AN ENLARGEMENT
                         OF TIME TO ANSWER

        Plastronics’ Reply does not explain why the drastic remedy of striking HiCon

  Co., Ltd. and HiCon’s (collectively, “HiCon”) Answer—thereby placing HiCon in

  default even after actively litigating this case for over a year—is appropriate. Nor

  does Plastronics analyze the four factors courts use to evaluate excusable neglect.

  But even if it did, Plastronics cannot show why any alleged prejudice it has suffered

  outweighs a death-penalty sanction against HiCon if its Answer is stricken. HiCon

  should have previously sought leave for an extension under Rule 6(b)(2); it has now

  done so. HiCon respectfully submits that the Court should deny Plastronics’

  Motion.


            Plastronics’ burden-shifting argument is irrelevant to the
            question of whether HiCon has demonstrated excusable neglect.

        Plastronics first argues that HiCon improperly shifted the burden by filing its

                                            1
Case 2:18-cv-00014-JRG-RSP Document 219 Filed 04/16/19 Page 2 of 5 PageID #: 5466



  Answer as soon as it realized it was late instead of first seeking leave under Rule

  6(b)(2). Plastronics is mistaken. As the party seeking the “drastic” remedy of

  striking a pleading, Plastronics bears the burden of proving its Motion has merit.1

  HiCon does not deny it has the burden of proving excusable neglect under Rule

  6(b)(2), which is why most of its Response addressed the applicable factors and

  explained why HiCon satisfies them. HiCon has carried its burden to show leave to

  file its Answer is warranted.


                Plastronics mischaracterizes the cases cited by HiCon.

            Plastronics next argues this case is distinguishable from Quintel and Parker

  because the answers in those cases were filed while discovery was ongoing. This

  ignores an important fact: fact discovery had been closed for almost two months by

  HiCon’s Answer deadline.2 So even if HiCon had filed its Answer on time,

  Plastronics would not have had the benefit of additional fact discovery.

            Further, neither of these cases suggest that the Court should focus on when

  in the procedural schedule a responsive pleading is filed. Indeed, the Quintel court

  acknowledged a court’s discretion to cure any prejudice related to discovery by

  extending discovery deadlines to allow discovery on any newly-raised issue.3 Here,

  Plastronics does not request any additional discovery, for HiCon’s Answer does not




  1Mosser v. Aetna Life Ins. Co., 4:15-CV-00430, 2018 WL 3301808, at *2 (E.D. Tex. Mar. 9, 2018),
  report and recommendation adopted, 4:15-CV-00430, 2018 WL 1517032 (E.D. Tex. Mar. 28, 2018).
  2   Dkt. 161 at 3 (ordering fact discovery close on February 4).
  3Quintel Tech. Ltd. v. Huawei Techs., Inc., 4:15-CV-307, 2017 WL 3712351, at *5 (E.D. Tex. July 14,
  2017).

                                                       2
Case 2:18-cv-00014-JRG-RSP Document 219 Filed 04/16/19 Page 3 of 5 PageID #: 5467



  raise any new issues. But even if it did, the Court can reopen discovery if necessary

  to cure any prejudice to Plastronics. Further, Parker4 stands for the exact opposite

  of what Plastronics suggests. There, the court held that any discovery prejudice to

  the plaintiff did not outweigh the prejudice of putting the defendant in default.5

  Plastronics’ focus on discovery when performing a Rule 6(b)(2) analysis is misplaced

  and unsupported by case law.


                Plastronics has not demonstrated any actual prejudice.

            Instead of engaging the arguments HiCon raises in its Response, Plastronics

  makes conclusory statements about how it was prejudiced by the late filing. These

  arguments have no merit for the reasons stated in HiCon’s Response.6 Indeed,

  discovery closed before HiCon’s Answer was due, so even if HiCon had filed its

  Answer on time, Plastronics’ alleged prejudice would still exist.7 In any event, this

  Court has discretion to cure any actual prejudice Plastronics has suffered, so its

  complaints bear little weight, especially considering the far-greater prejudice HiCon

  will suffer if put in default.8




  4   Plastronics cites no other authority to support its arguments.
  5Parker v. Bill Melton Trucking Inc., 3:15-CV-2528-G, 2016 WL 1750643, at *2 (N.D. Tex. May 3,
  2016).
  6   See Dkt. 215 at 3–7.
  7 Plastronics’ suggestion that the deadline for filing HiCon’s answer was February 21, 2019 is
  incorrect. Federal Rule of Civil Procedure 12(a)(4) tolls the deadline for pleadings until a court has
  acted on all Rule 12 motions on file. Thus, HiCon’s deadline to answer was tolled until the Court
  adopted the Magistrate’s recommendations for HiCon’s 12(b)(6) motion on March 14, 2019.
  8   See Quintel Tech. Ltd., 2017 WL 3712351, at *5; Parker, 2016 WL 1750643, at *2.

                                                       3
Case 2:18-cv-00014-JRG-RSP Document 219 Filed 04/16/19 Page 4 of 5 PageID #: 5468



                Plastronics has not shown bad faith.

            HiCon has acted in good faith throughout this litigation, which it has been

  actively defending for over a year. Neither the parties’ discovery disputes nor a

  missed deadline because of counsel’s oversight constitute evidence of bad faith.9


                Conclusion

            HiCon acknowledges that it should have filed its Answer six days earlier

  than it did, and it should have sought leave of court to file at that time. But the

  Answer added no new issues to the case. Plastronics has not shown—and cannot

  show—any bad faith or actual prejudice from the six-day delay arising from

  counsel’s oversight. Therefore, HiCon respectfully requests that the Court deny

  Plastronics’ Motion to Strike and allow HiCon to file its Answer.




  9   See Quintel Tech. Ltd., 2017 WL 3712351, at *4.

                                                        4
Case 2:18-cv-00014-JRG-RSP Document 219 Filed 04/16/19 Page 5 of 5 PageID #: 5469




   Dated: April 16, 2019                  Respectfully submitted,

                                           /s/ Stephanie N. Sivinski
                                          John R. Emerson
                                          Texas Bar No. 24002053
                                          russ.emerson@haynesboone.com
                                          Stephanie N. Sivinski
                                          Texas Bar No. 24075080
                                          stephanie.sivinski@haynesboone.com
                                          Jamie Raju
                                          Texas Bar No. 24095717
                                          jamie.raju@haynesboone.com

                                          HAYNES AND BOONE, LLP
                                          2323 Victory Avenue, Suite 700
                                          Dallas, Texas 75219
                                          (214) 651-5000 (telephone)
                                          (214) 200-0615 (fax)

                                          ATTORNEYS FOR DEFENDANTS
                                          DONG WEON HWANG, HICON CO.,
                                          LTD., and HICON




                            CERTIFICATE OF SERVICE

        I hereby certify that on April 16, 2019, I electronically transmitted the
  attached document to counsel of record for Plaintiff via the Court’s ECF system.

                                               /s/ Stephanie N. Sivinski
                                               Stephanie N. Sivinski




                                           5
